Citation Nr: 0619747	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, denied entitlement to the 
benefits sought.  The veteran was scheduled for June 2006 a 
hearing before a Veterans Law Judge at the Central Office in 
Washington, DC.  Prior to the hearing, the veteran submitted 
a May 2006 letter indicating that he wished the Central 
Office hearing cancelled.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In a June 2005 statement, the veteran requested service 
connection for diabetes mellitus.  [Service connection for 
diabetes was previously severed in 2004.]  In a July 2005 
statement, the veteran requested service connection for post-
traumatic stress disorder (PTSD).  It does not appear that 
these claims have been adjudicated, and they are REFERRED to 
the RO for appropriate action.


REMAND

In a May 2006 statement, the veteran requested a 
videoconference hearing at the Chicago RO before a Veterans 
Law Judge seated in Washington, DC.  He stated that he did 
not think he could travel that far [to Washington, DC,] and 
that he would prefer a videoconference hearing from Chicago.

Inasmuch as videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.  Accordingly, the 
case is remanded to the RO for the following:

The RO should schedule the veteran 
for a videoconference hearing at the 
Chicago RO, before a Veterans Law 
Judge sitting in Washington, DC.    

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


